SUPERIOR COURT
                                              OF THE
                                    STATE OF DELAWARE

E. SCOTT BRADLEY                                                                1 The Circle, Suite 2
                 JUDGE                                                     GEORG ETOW N, DE 19947


                                       January 27, 2016

Andrea G. Green, Esquire                               Andrew J. Carmine, Esquire
Law Office of Andrea G. Green, LLC                     Elzufon Austin Tarlov & Mondell, P.A.
28412 Dupont Boulevard, Suite 104                      300 Delaware Avenue, Suite 1700
Millsboro, DE 19966                                    P.O. Box 1630
                                                       Wilmington, DE 19899-1630

               RE: Eddie Worthy v. Kent Sussex Industries
                   C.A. No. S15A-06-002 ESB

Dear Counsel:

       I have affirmed the Industrial Accident Board’s Order directing Eddie Worthy

to meet with a vocational rehabilitation specialist for the purpose of performing an

assessment to determine what vocational services, if any, would benefit Mr. Worthy.

I find that there is nothing unreasonable or harmful about doing this even though the

Board has previously determined that Mr. Worthy is a “displaced worker.”1 Indeed,

it is possible that Mr. Worthy may benefit from such an assessment. I have also

affirmed the Board’s finding that it is of no consequence that the employee who will


       1
          Worthy v. KSI, IAB No. 1377382 (Jan. 8, 2014). See also 1 Arthur Larson & Lex K.
Larson, Larson’s Workers’ Compensation Law, §10.10[2], at 10-30 (2001). (“The question
whether refusal of treatment should be a bar to compensations turns on a determination whether
the refusal is reasonable. Reasonableness in turn resolves itself into a weighing of the probability
of the treatment’s successfully reducing the disability by a significant amount, against the risk of
treatment to the claimant.”).
perform the assessment, Barbara Stevenson, is employed by the same firm that

employs the employee who performed a labor market survey, Ellen Locke, for Kent

Sussex Industries in a previous proceeding involving Mr. Worthy before the Board.

As the Board noted, Ms. Stevenson was not involved in that previous proceeding and

the mere fact that she is employed by the same firm that employs Ms. Locke is, in and

of itself, no consequence. I agree with that rationale. Moreover, I believe that, given

the limited nature of what Kent Sussex Industries seeks to do now, Mr. Worthy’s

complaints are premature.

      The Industrial Accident Board’s decision is AFFIRMED.

      IT IS SO ORDERED.

                                        Very truly yours,

                                        /s/ E. Scott Bradley

                                        E. Scott Bradley


ESB/sal
cc: Prothonotary
     Industrial Accident Board




                                          2